CONNOR, Justice,
concurring in part, dissenting in part.
In my opinion it was not error for the superior court to dispense with the commission’s requirement that ATU place the funds attributable to the interim increase in an escrow account.
In the case of a solvent municipality such as Anchorage, it makes no sense to require an escrow of these funds. Like the trial court, I think the credit of the municipality can be utilized in lieu of a bond.
While the municipality can be required to account for the increased revenues so that a refund can later be ordered, there is no reason to add an additional mechanism of expense or bureaucratic difficulty, when such a mechanism can be readily avoided and the public can still be adequately protected, as was the case here.
AS 42.05.421(c) permits the utility to substitute a bond in lieu of the escrow requirements. In this case ATU moved to substitute in lieu of a corporate bond a recognizance pledging the full faith and credit of the municipality to make any refund that might be necessary. In my opinion this is a proper substitute for a bond. The court had jurisdiction over the municipality and could assure, through ordering an increase in tax levies, if necessary, that the ratepayers would be protected.1
Therefore, I would affirm the superior court as to both issues presented.

. See C. Antieau, Municipal Corporation Law, Sec. 16.26 (1973).